Citation Nr: 1001806	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  06-32 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a service connection claim for an acquired psychiatric 
condition.

2.  Entitlement to service connection for an acquired 
psychiatric condition.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for multiple lipomas of 
the body and extremities.

5.  Entitlement to service connection for a gastrointestinal 
condition.

6.  Entitlement to service connection for diabetes mellitus.

7.  Entitlement to service connection for a gland condition.

8.  Entitlement to service connection for a left arm lump.

9.  Entitlement to service connection for an irregular heart 
condition, to include tachardia.

10.  Entitlement to service connection for gouty arthritis of 
the wrists, fingers and knees.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 25, 1943 to 
February 14, 1944 without exposure to combat.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut that denied his request to reopen his 
service connection claims for an acquired psychiatric 
condition, hypertension and multiple lipomas of the body and 
extremities.  This rating decision also denied his service 
connection claims for a gastrointestinal condition, diabetes 
mellitus, a gland condition, a left arm lump, an irregular 
heart condition, and gouty arthritis.

The Board notes that the December 2004 rating decision 
adjudicated the Veteran's service connection claims for 
hypertension and multiple lipomas as new and material 
evidence claim.  The June 1978 rating decision was referenced 
as having provided a prior denial of these claims; however, 
this rating decision considered the Veteran's entitlement to 
a nonservice connected pension only.

The Veteran filed an informal service connection claim for an 
eye condition, to include vision difficulties, in a September 
2004 letter.  This matter is referred to the RO for initial 
development and adjudication.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an 
acquired psychiatric disorder and a gastrointestinal 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's active duty service totaled more than 90 
days.

2.  The Veteran's claim for service connection for an 
acquired psychiatric disorder was most recently denied in an 
April 1948 rating decision on the basis that the current 
psychiatric disability was first shown four years after 
service and was not incurred in service; the Veteran did not 
appeal this decision.

3.  Evidence received since the April 1948 rating decision 
denying service connection for an acquired psychiatric 
disorder does relate to an element of the claim that was 
found to be lacking and raises a reasonable possibility of 
substantiating the claim.

4.  Hypertension was not shown in service or to a compensable 
degree within one year of service separation from service, 
and there is no nexus between current hypertension and 
service. 

5.  There is no nexus between the Veteran's current lipomas 
and service. 

6.  The competent evidence of record shows that there was no 
in-service diabetes mellitus, that diabetes mellitus has not 
been continuous since separation from service, that diabetes 
mellitus did not manifest to a compensable degree within one 
year of service separation, and that there is no nexus 
between the Veteran's current diabetes mellitus and service. 

8.  The Veteran does not currently have a gland condition 
that is related to service.

9.  The Veteran does not currently have a left arm lump that 
is related to service.

10.  The Veteran does not currently have an irregular heart 
condition to include tachycardia that is related to service.

11.  The Veteran does not currently have gouty arthritis that 
is related to service.


CONCLUSIONS OF LAW

1.  The April 1948 rating decision denying service connection 
for an acquired psychiatric disorder is final.  Department of 
Veterans Affairs Regulations 1008, 1009 (1936).

2.  Evidence received since the April 1948 rating decision 
denying service connection for an acquired psychiatric 
disorder is new and material and the claim is reopened.   38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The criteria for entitlement to service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  The criteria for entitlement to service connection for 
multiple lipomas of the body and extremities have not been 
met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

5.  The criteria for entitlement to service connection for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 
1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.

7.  The criteria for service connection for a gland condition 
have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

8.  The criteria for service connection for a left arm lump 
have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

9.  The criteria for service connection for an irregular 
heart condition to include tachardia have not been met.  38 
U.S.C.A. §§ 1110, 1111; 38 C.F.R. § 3.303, 3.307, 3.309.

10.  The criteria for service connection for gouty arthritis 
of the fingers, wrists and knees have not been met.  38 
U.S.C.A. §§ 1110, 1112; 38 C.F.R. § 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2009).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
with regard to reopening the claim for service connection for 
a psychiatric disability, further assistance is unnecessary 
to aid the veteran in substantiating that aspect of his 
claim.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran was provided with VCAA notice in an October 2004 
letter.  This letter informed him of the evidence required to 
substantiate the claims on appeal, other than those for 
service connection for lipomas and gouty arthritis.  This 
letter informed him of what evidence VA would obtain, what 
evidence he was expected to provide, and of what assistance 
the VA could provide the Veteran in obtaining evidence from 
other agencies.  In addition, this letter informed him that 
he should submit any information relevant to his claims.  
This letter provided proper pre-adjudication notice to the 
Veteran accordance with Pelegrini.

A February 2006 letter provided the Veteran with notice of 
what evidence was required to substantiate the claims for 
service connection for multiple lipomas and gouty arthritis.  
This letter informed him of what evidence VA would obtain, 
what evidence he was expected to provide, and of what 
assistance the VA could provide the Veteran in obtaining 
evidence from other agencies.  In addition, this letter 
informed him that he should submit any information relevant 
to his claims.  

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, supra.  As 
the Veteran's claims were readjudicated in a July 2006 
statement of the case (SOC), this timing deficiency with 
regard to the February and March 2006 letters was cured.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).  A has no 
duty to provide an examination or obtain a medical opinion 
prior to reopening a claim that has been finally denied in a 
prior decision; that notwithstanding, VA examinations were 
conducted in this case.  38 C.F.R. § 3.159(c)(4)(iii).

VA has met the duty to assist the Veteran in the development 
of his claims.  The Veteran's service treatment records, his 
VA treatment records and various private treatment records 
have been obtained.

The Veteran has not been afforded a VA examination for any of 
his service connection claims.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

As detailed below, there is no competent evidence linking any 
of the claimed conditions to service.  The Veteran has not 
reported a continuity of symptomatology and there is no other 
competent evidence linking the claimed disabilities and 
diseases to service.  The Veteran appears to argue that the 
claimed conditions are secondary to conditions, such as the 
psychiatric disability, that were incurred in service.  As a 
lay person he lacks the requisite medical expertise to say 
that the claimed conditions were the result of other diseases 
or disabilities.  Cf. Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007) (holding that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.").

In addition the Veteran has not reported current symptoms of 
many of the claimed disabilities and there is no medical 
evidence of these conditions since the current claims were 
filed.

There is, therefore, no evidence that the claimed conditions 
may be related to service.  

As neither the Veteran nor his representative have indicated 
that there is any outstanding pertinent evidence to be 
obtained, the Board may proceed with the consideration of the 
Veteran's claim.

Service Connection Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical profession."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Certain chronic disabilities such as arteriosclerosis, 
diabetes mellitus and arthritis are presumed to have been 
incurred in service if such manifested to a compensable 
degree within one year of separation from service.  This 
presumption applies to veterans who have served 90 days or 
more of active service during a war period or after December 
31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a).

Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service- 
connected disability, including on the basis of aggravation.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 
(The Board notes the changes to 38 C.F.R. § 3.310 effective 
October 10, 2006, but notes that the previous version of 38 
C.F.R. § 3.310 is potentially more favorable to the Veteran).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).

Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b).  A 
preexisting injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation will 
not be conceded where the preexisting condition underwent no 
increase in service.  38 C.F.R. § 3.306(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

New and Material Evidence Criteria

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been 
submitted VA looks to the evidence received since the last 
final denial of the claim on any basis.  Evans v. Brown, 9 
Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously 
submitted to VA and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).

Acquired Psychiatric Disorder New and Material Evidence Claim

An April 1948 rating decision denied the Veteran's claim for 
service connection for an acquired psychiatric condition as 
the current "nervous disorder" was first shown four years 
after service.  Service connection had previously been denied 
for a constitutional or developmental abnormality.  A notice 
of appeal was not received within one year of notification of 
this rating decision, thus rendering it "final" under the 
regulations in effect at that time.  See Veterans Regulation 
No. 2(a), pt. II, par. III, and Department of Veterans 
Affairs Regulations 1008 and 1009, effective January 25, 1936 
to December 31, 1957.

The evidence considered in the April 1948 rating decision 
included the Veteran's service treatment records, a December 
1944 private treatment note, a November 1946 private opinion 
from Dr. M. G. and a March 1948 VA discharge summary.

The Veteran's October 1943 entrance examination was negative 
for any relevant abnormalities.  Complaints of being nervous 
"all of his life" and difficulties getting along with 
others were noted in an December 1943 treatment note.  The 
examiner noted that he was vague, evasive and seemed to be 
"clutching at minor insignificant things" to verify his 
nervousness.  He was found to be fit for duty.

A January 1944 Report of Medical Survey indicated that the 
Veteran had been admitted for psychiatric treatment just over 
two months after reporting for active duty.  He reported 
feeling nervous since childhood and that his body becomes 
paralyzed and weak when he was nervous.  

It was reported that the Veteran was seen by a civilian 
psychiatrist prior to service and diagnosed as having 
constitutional psychopathic inferiority.  He was described as 
an immature inferior, inadequate youth who was vague, 
preoccupied and socially isolated.  A hospital worker 
witnessed the Veteran having a "fit" on the ward and noted 
that it was a severe anxiety attack.  The Medical Board 
determined that these symptoms were manifestations of the 
Veteran's life-long emotional instability and that this 
condition rendered him unfit for service.  A diagnosis of 
Constitutional Psychopathic State, emotional instability was 
made.

In a December 1944 private treatment note a private physician 
noted that the Veteran had been under his care for "some 
time" for nervousness.  His symptoms included anxiety 
neurosis, nervousness, a fear complex, lack of initiative and 
fatigue.  The examiner noted that the Veteran's condition had 
not improved despite treatment.  He was noted to be very 
nervous when questioned and easily confused.  Diagnosis of 
anxiety neurosis, hyperactive sympathetic nervousness and 
emotional instability were made.

In a November 1946 statement, Dr. M. G. indicated that the 
Veteran had been under his care for complaints of nervousness 
and irritability.  He was noted to be irritable and over-
active.  An impression of severe psychoneurosis was made.  

A diagnosis of psychoneurosis, anxiety reaction, manifested 
by constipation was noted in a March 1948 VA hospital 
discharge summary.  The Veteran had reported a history of 
psychiatric symptoms prior to service.

Evidence received after the April 1948 rating decision 
included an October 1943 private treatment summary, a May 
1978 VA psychiatric examination, an August 1992 private 
treatment summary and VA treatment notes dated between June 
2004 and December 2004.

In the October 1943 private treatment summary a private 
physician reported that he had examined the Veteran and found 
him to be a psychoneurotic, who had been placed in class 4F 
after examination by the Army.

A May 1978 VA psychiatric examination noted some reported 
conditions that appeared to be hypochondriacal in nature or 
were an expression of his chronic anxiety.  There was no 
evidence of a thought disorder, hallucinations or delusions.  
The examiner noted that the Veteran's subjective description 
of a perception disorder seemed to be more related to anxiety 
and concentration difficulties while being anxious than a 
true perception disorder.  Mild depression and chronic 
marital maladjustment, secondary to anxiety, were also noted.  
A diagnosis of chronic anxiety neurosis was made.

An August 1992 private treatment summary indicated that the 
Veteran had been receiving treatment for anxiety state.

A September 2004 VA initial treatment note shows that the 
Veteran reported a history of anxiety.

At the time of the April 1948 rating decision, the evidence 
showed evidence of a constitutional or developmental disorder 
prior to and during service with the first evidence of an 
acquired psychoneurosis only after service.  

The 1943 report of treatment, which has only recently been 
associated with the record, shows that the Veteran was found 
to have a psychoneurosis prior to service and suggests the 
possibility that the condition identified in service was an 
acquired psychiatric disability, rather than a constitutional 
abnormality.  In addition, all of the evidence created since 
service shows findings of an acquired psychiatric disability 
and no findings of the constitutional abnormality.  This 
newly received evidence relates to a necessary element of the 
claim that was previously found to be lacking, and which 
raises a reasonable possibility of substantiating the claim.  
As such the evidence is new and material, and the claim is 
reopened.

Hypertension 

The Veteran contends that he is entitled to service 
connection for hypertension because he was discharged from 
service due to the condition.

An October 1943 entrance examination and a February 1944 
Report of Medical Survey were negative for any relevant 
abnormalities, including hypertension.  His remaining service 
treatment records were negative for any complaints, symptoms 
or treatment for hypertension.  The service treatment records 
do not include any blood pressure readings.

A December 1944 private treatment note indicates that the 
Veteran's blood pressure was 119/72 and that physical 
examination was essentially negative.

The Veteran's blood pressure was not reported to be elevated 
during the March 1948 VA hospitalization.

A May 1978 VA examination reflected the Veteran's complaints 
of hypertension for the past ten years.  A diagnosis of 
treated essential hypertension was noted.  His blood pressure 
was 156/104.

An August 1992 private treatment note again indicates that 
the Veteran was receiving treatment for hypertension.

The Veteran's blood pressure was noted to be 160/90 in a 
November 2004 VA treatment note.  A history of hypertension 
was also reported.

The Veteran has a current disability as he has been diagnosed 
with hypertension.  In order for the Veteran's current 
hypertension to be recognized as service connected, competent 
medical evidence must link this condition to an in-service 
injury or disease.  38 U.S.C.A. § 1110; Shedden and Hickson, 
both supra.  
No such evidence has been received.  The Veteran's February 
1944 Report of Medical Survey was negative for any relevant 
abnormalities and service treatment records were negative for 
clinical evidence of hypertension.

The first contemporaneous evidence of hypertension is in the 
May 1978 VA examination, conducted more than 30 years after 
discharge from service.  During that examination, the Veteran 
reported that the on-set of his hypertension 10 years 
earlier, placing the onset in approximately 1968, more than 
two decades after service.  

His December 1944 physical examination was negative and his 
blood pressure was not reported to be elevated in a March 
1948 VA hospital discharge summary.  The Veteran has not 
contended that he suffered from hypertension continuously 
since service.  Therefore, a continuity of symptomatology is 
not demonstrated.  The absence of any clinical evidence or 
complaints for many years after service is a factor that 
weighs against a finding of continuity of symptomatology.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran has contended that he had hypertension at the 
time of his discharge from service.  If hypertension was 
shown in service and at any time thereafter, a nexus to 
service could be conceded.  38 C.F.R. § 3.303(b).  The 
contemporaneous record, however, shows no findings of 
hypertension at service discharge, and the Veteran reported 
no such history during treatment in the years immediately 
following service.  Hence the evidence is against finding 
that hypertension was identified in service.

There is no clinical evidence that the Veteran received 
treatment for hypertension within a year of discharge from 
service, nor has he reported such treatment.  Therefore, 
service connection is not warranted on a presumptive basis.

As the evidence is against finding a nexus between 
hypertension and service, reasonable doubt does not arise and 
the claim is denied.  38 U.S.C.A. §5107(b).

Multiple Lipomas 

The Veteran contends that he is entitled to service 
connection for multiple lipomas because his acquired 
psychiatric disorder caused this condition.

The October 1943 entrance examination and February 1944 
Report of Medical Survey was negative for any relevant 
abnormalities, including lipomas.  His remaining service 
treatment records were negative for any complaints, symptoms 
or treatment for lipomas.

Multiple asymptomatic lipomas on the Veteran's arm, back and 
abdomen were noted during the May 1978 VA examination.  The 
largest lipomas were located on his abdomen.  A diagnosis of 
multiple lipomas on the body and extremities was made.

A June 2004 VA treatment note indicated that there were 
multiple, very large lipomas on the Veteran's abdomen without 
any masses.

A November 2004 VA treatment note shows that the Veteran 
reported having lipomas for the past 30 years.

The Veteran has a current disability as he has been diagnosed 
with lipomas.  In order for the Veteran's current lipomas to 
be recognized as service connected, competent medical 
evidence must link this condition to an in-service injury or 
disease.  38 U.S.C.A. § 1110; Shedden and Hickson, both 
supra.  

No such evidence has been received.  The Veteran's February 
1944 Report of Medical Survey was negative for any relevant 
abnormalities and service treatment records were negative for 
clinical evidence of lipomas.

The first contemporaneous evidence of lipomas is in the May 
1978 VA examination, and the Veteran has never reported that 
the lipomas were present in service or for decades 
thereafter.  The absence of any clinical evidence or 
complaints for many years after service is a factor that 
weighs against a finding of continuity of symptomatology.  
Maxson v. Gober, supra.

The Veteran contends that lipomas arose secondary to the 
claimed psychiatric disability.  Assuming arguendo that 
service connection is ultimately established for the 
psychiatric disability, there is no competent evidence 
linking the lipomas to service.  There is no evidence that 
the Veteran possesses the requisite medical expertise to 
determine that he developed lipomas as the result of a 
psychiatric disability.  Cf. Jandreau v. Nicholson, supra; 
Barr v. Nicholson, supra; Woehlaert v. Nicholson, supra.  
There is no other evidence relating lipomas to the 
psychiatric disability.  Given the absence of competent 
evidence of such a link, service connection could not be 
established for lipomas as secondary to the psychiatric 
disability, even if service connection for the psychiatric 
disability is ultimately established.

As the evidence is against finding a nexus between the 
Veteran's multiple lipomas and service, reasonable doubt does 
not arise and the claim must be denied.  38 U.S.C.A. 
§5107(b).

Diabetes Mellitus Service Connection Claim

The service treatment records contain no findings referable 
to diabetes.

The August 1992 private treatment note contains the first 
report that the Veteran was receiving treatment for diabetes.  
The November 2004, VA outpatient treatment record shows that 
the Veteran reported treatment for diabetes.

The Veteran arguably has a current disability as this 
condition was noted in the VA treatment record.  In order for 
the Veteran's current diabetes mellitus to be recognized as 
service connected, competent medical evidence must link this 
condition to an in-service injury or disease.  38 U.S.C.A. § 
1110; Shedden and Hickson, both supra; or diabetes must have 
been identified in service.  38 C.F.R. § 3.303(b).  

No such evidence is of record.  The Veteran's February 1944 
Report of Medical Survey was negative for any relevant 
abnormalities and service treatment records were negative for 
clinical evidence of diabetes mellitus.  The Veteran has not 
described symptoms of diabetes in service and there is no 
other evidence of that disease during service.  The evidence 
is, therefore, against a finding that the disease was 
identified in service.  Service connection cannot be 
established under the provisions of 38 C.F.R. § 3.303(b).

The first contemporaneous evidence of diagnosed diabetes 
mellitus is in the August 1992 private treatment note, which 
was nearly 50 years after discharge from service.  Although a 
diabetes mellitus was considered in a March 1948 VA discharge 
summary, the condition was not found and there is nothing in 
the 1948 report to suggest that the disease was present in, 
or otherwise linked to, service.  

The Veteran did not report diabetes mellitus in his December 
1944 private treatment note, and this examination was 
negative for any such condition.  The Veteran has not 
contended that he suffered from diabetes mellitus 
continuously since service.  Therefore, a continuity of 
symptomatology is not demonstrated.

There is no clinical evidence that the Veteran received 
treatment for diabetes mellitus within a year of discharge 
from service nor has he claimed to have received such 
treatment, and there is no other evidence of such a 
disability within a year of discharge from service.  If 
diabetes mellitus was shown in service and at any time 
thereafter, a nexus to service could be presumed.  38 C.F.R. 
§ 3.303(d).  There is no competent medical evidence in this 
case that diabetes mellitus was present in service.

The Veteran is not competent to opine as to the etiology of 
his current diabetes mellitus.  While a layperson can provide 
evidence as to some questions of etiology or diagnosis, the 
question of a medical relationship between his diabetes 
mellitus and service, which would require more than direct 
observation to resolve, is not in the category of questions 
that lend themselves to resolution by lay observation.  Cf. 
Jandreau v. Nicholson, supra; Barr v. Nicholson, supra; 
Woehlaert v. Nicholson, supra.  Thus, the Veteran is not 
competent to opine on this question, and his statements 
asserting a relationship between his diabetes mellitus and 
service are not probative as to this question.

As the evidence is against finding a nexus between the 
Veteran's diabetes mellitus and service, reasonable doubt 
does not arise and the claim must be denied.  38 U.S.C.A. 
§5107(b).

Gland Condition

The service treatment records contain no findings referable 
to a gland condition.

No abnormalities of the Veteran's endocrine system were noted 
during the May 1978 VA examination.  The examiner did note 
that the Veteran reported a vague history of gland trouble.

Assuming for the sake of argument that the Veteran is 
competent to report that he currently suffers from a gland 
condition, there is no evidence linking that condition to 
service.  He has not reported symptoms in service or in the 
decades following service.  There is no other evidence 
suggesting that a gland condition is related to service.  
Absent evidence linking a current gland condition to service, 
an essential element of the claim is not established.

As the weight of the evidence is against the Veteran's 
service connection claim for a gland condition, and 
reasonable doubt therefore does not arise and the claim must 
be denied.  38 U.S.C.A. §5107(b).

Left Arm Lump Service Connection Claim


The service treatment records are also negative for any 
complaints, symptoms or treatment for a lump on the left arm.

There is no competent post-service medical evidence of record 
establishing that the Veteran has a left arm lump.  In his 
September 2004 claim for benefits the Veteran listed a left 
arm lump as one of the conditions for which he was seeking 
service connection, but he offered no explanation as to why 
he thought such a condition was service connected.

He did assert that he had tumors all over his body that he 
believed were "from service."  He has never reported the 
basis for this belief.  There is no clinical evidence of a 
left arm lump, other than the previously denied lipomas, much 
less evidence linking such a lump to service.

The current record contains no indications of a pertinent 
disease or injury in service, nor does it suggest that a 
current left arm lump may in any way be related to service.

The weight of the evidence is against the claim, reasonable 
doubt does not arise and the claim must be denied.  38 
U.S.C.A. §5107(b).

Irregular Heart Condition 

The Veteran contends that he is entitled to service 
connection for an irregular heart condition because he was 
discharged from service due to a heart condition.

The September 1943 private treatment note indicates that the 
Veteran had mitral regurgitation of a slight degree and that 
shorter work hours were advised.

The October 1943 entrance examination and February 1944 
Report of Medical Survey are negative for any relevant 
abnormalities, including any heart conditions.  His remaining 
service treatment records are negative for any complaints, 
symptoms or treatment for a heart condition.

Complaints of heart palpitations and nervousness were noted 
in a December 1944 private treatment note.  Physical 
examination noted that his heart had a rather irregular heart 
rate with an occasional intermittency present.  There were no 
murmurs present.

A November 1946 private opinion from Dr. M. G. reflected the 
Veteran's complaints of heart palpitations.  Physical 
examination noted that his pulse was rapid.

In the March 1948 VA discharge summary, the Veteran's heart 
was not enlarged and his rhythm was noted to be regular No 
thrills or murmurs were noted.

The May 1978 VA examination reportedly showed that the 
Veteran's heart rhythm was regular without gallops or 
murmurs.

Regular heart rate and rhythm without a murmur was also noted 
in the November 2004 VA treatment note.  There were no 
findings of tachycardia or irregular heart rhythm.

The September 1943 private treatment note suggests that the 
Veteran suffered from a cardiac condition that preexisted 
service.  However, his October 1943 entrance examination was 
negative for any relevant abnormalities.  He is therefore 
entitled to the presumption of soundness for any heart 
condition.  38 U.S.C.A. § 1111.

If the presumption of soundness is not rebutted, the claim is 
treated as an ordinary claim for service connection.  Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

There is no competent post-service medical evidence of record 
establishing that the Veteran has an irregular heart 
condition, tachycardia or cardiac condition other than 
hypertension.  

The Veteran contends that he was medically discharged due to 
a heart condition, but the contemporaneous record does not 
show any pertinent abnormality.  The private and VA treatment 
providers examined the Veteran in the years following service 
but found no such condition.

The Veteran has not reported a continuity of symptomatology 
or any current symptomatology.  The weight of the evidence is 
therefore against finding a current disability.

As the weight of the evidence is against the Veteran's claim, 
reasonable doubt does not arise and the claim must be denied.  
38 U.S.C.A. §5107(b).

Gouty Arthritis

Service treatment records contain no findings referable to 
arthritis or gout.  The private and VA treatment records 
created in the 1940's also make no mention of arthritis or 
gout.

At the May 1978 VA examination the upper and lower 
extremities were negative for muscle weakness, joint swelling 
or tenderness.  The range of motion for these extremities was 
noted to be normal.  There were no reported findings of gout 
or arthritis.

The November 2004 VA treatment record does not list gout or 
arthritis among the Veteran's problems.

There is no competent medical evidence of record establishing 
that the Veteran has gouty arthritis or other joint 
condition.  The Veteran has not reported current symptoms of 
such conditions.  As there is no evidence of a current 
disability, the claim for service connection for gouty 
arthritis cannot be granted.

As the weight of the evidence is against the Veteran's 
service connection claim for a gouty arthritis, and 
reasonable doubt therefore does not arise and the claim must 
be denied.  38 U.S.C.A. §5107(b).










							(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been received, the service 
connection claim for an acquired psychiatric condition is 
reopened.

Service connection for hypertension is denied.

Service connection for multiple lipomas is denied.

Service connection for diabetes mellitus is denied.

Service connection for a gland condition is denied.

Service connection for a left arm lump is denied.

Service connection for an irregular heart condition to 
include tachardia is denied.

Service connection for gouty arthritis is denied.


REMAND

The record contains a well documented history of psychiatric 
disability prior to service.  There is conflicting evidence 
as to the nature of that disability, and there is a question 
as to whether the pre-existing disability was aggravated in 
service.  Accordingly, a psychiatric examination is needed.

The reports of VA hospitalization in March 1948 and the May 
1978 VA examination suggest that the Veteran's 
gastrointestinal complaints might be related to the claimed 
psychiatric disability.  The claim for service connection for 
a gastrointestinal disability is therefore inextricably 
intertwined with the claim for service connection for a 
psychiatric disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran 
with a psychiatric examination to 
determine whether his current acquired 
psychiatric condition was worsened or 
aggravated by his service.  All indicated 
diagnostic testing should be conducted.  

The claims file including a copy of this 
remand must be made available to, and be 
reviewed by, the examiner.  The examiner 
should indicate such review in the 
examination report or in an addendum.

The examiner should then answer the 
following questions:

Was the psychiatric disability identified 
during service the same conditions as the 
Veteran's current psychiatric disability; 
if so, what is the diagnosis of that 
condition?

If the current psychiatric disability is 
the same as that identified in service did 
it clearly and unmistakably pre-exist 
service, and if so, was it clearly and 
unmistakably not aggravated in service?

Answers to these specific questions are 
needed in order to adjudicate the claim in 
accordance with criteria contained in 
applicable law and regulations.

The examiner should also provide an 
opinion as to whether there is a 
gastrointestinal disability that at least 
as likely as not is the result of the 
current psychiatric disability.

The examiner should provide a rationale 
for these opinions.  The examiner is 
advised that the Veteran is competent to 
report injuries and symptoms, and that the 
Veteran's reports must be considered in 
formulating the requested opinion.

2.  If the claims on appeal are not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


